Opinion issued July 26, 2018




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-18-00350-CV
                           ———————————
                       IN RE BOBBY B. DASH, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION
      Relator, Bobby B. Dash, proceeding pro se, filed a petition for writ of

mandamus seeking to have this Court compel the respondent district judge to rule

on relator’s pending motion for partial summary judgment, supplemental motion for

summary judgment, and second motion for summary judgment in the underlying

trial court proceeding.1 This Court requested and received a response.


1
      The underlying proceeding is Bobby B. Dash v. Parc Lake Estates Homeowners
      Association, Inc., and Carl Edward Bovermann, John Mgbere, Tracy Hermann,
      The real parties in interest filed a letter in this Court contending that the

petition has been rendered moot after the respondent denied both of relator’s motions

on June 20, 2018, and they attached certified copies of the orders. Relator filed a

letter in response requesting that this Court grant the petition first and then dismiss

the case as moot. See TEX. R. APP. P. 56.2. However, because the respondent has

ruled on relator’s pending motions, this Court no longer has jurisdiction to grant

relief because the petition is moot. See Tex. A&M Univ.–Kingsville v. Yarbrough,

347 S.W.3d 289, 290–91 (Tex. 2011); In re Jackson, No. 01–12–00020–CV, 2012
WL 405707, at *1 (Tex. App.—Houston [1st Dist.] Feb. 9, 2012, orig. proceeding)

(mem. op.) (dismissing mandamus petition as moot after relator received relief

requested).

      Accordingly, we dismiss the petition for want of jurisdiction as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Bland, and Massengale.




      Cause No. 2017-16096, in the 152nd District Court, Harris County, the Honorable
      Robert K. Schaffer presiding.
                                          2